COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-439-CV



IN RE HA T.N. FRASIER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and emergency motion for temporary relief and stay of proceedings and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and emergency motion for temporary relief and stay of proceedings are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  WALKER, DAUPHINOT, and MCCOY, JJ.



DELIVERED:  December 2, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.